 



Exhibit 10.1
ROCKY BRANDS, INC.
EMPLOYMENT AGREEMENT
     This Agreement is made this 20th day of July, 2007, to be effective as of
June 25, 2007, by and between THOMAS R. MORRISON and ROCKY BRANDS, INC., an Ohio
corporation with its principal office at 39 East Canal Street, Nelsonville, Ohio
45764, its subsidiaries, successors and assigns (the “Company”).
Recitals
     A. The Company and its subsidiaries (collectively, the “Company”) are
engaged in the business of designing, manufacturing and marketing high quality
men’s and women’s footwear, apparel, and accessories, and, in connection with
its business, the Company develops and uses valuable technical and nontechnical
trade secrets and other confidential information which it desires to protect.
     B. You are employed as an officer of the Company.
     C. The Company considers your continued services to be in the best interest
of the Company and desires, through this Agreement, to assure your continued
services on behalf of the Company on an objective and impartial basis and
without distraction or conflict of interest in the event of an attempt to obtain
control of the Company.
     D. You are willing to remain in the employ of the Company on the terms set
forth in this agreement.
Agreement
     NOW, THEREFORE, the parties agree as follows:
     1. Consideration. As consideration for your entering into this Agreement
and your willingness to remain bound by its terms, the Company shall continue to
employ you and provide you with access to certain Confidential Information as
defined in this Agreement and other valuable consideration as provided for
throughout this Agreement, including in Sections 3 and 4 of this Agreement.
     2. Employment.
             (a) Position. You will be employed as the Senior Vice President of
Sales – Western Group of the Company, reporting to the President and Chief
Operating Officer of the Company. You shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons employed in similar executive capacities. Your office
and place of employment shall be located at the Company’s call center in
Franklin, Tennessee.

 



--------------------------------------------------------------------------------



 



     (b) Restricted Employment. While employed by the Company, you shall devote
your best efforts to the business of the Company and shall not engage in any
outside employment or consulting work without first securing the approval of the
Company’s Chief Executive Officer or President and Chief Operating Officer.
Furthermore, so long as you are employed under this Agreement, you agree to
devote your full time and efforts exclusively on behalf of the Company and to
competently, diligently, and effectively discharge your duties hereunder. You
shall not be prohibited from engaging in such personal, charitable, or other
nonemployment activities that do not interfere with your full time employment
hereunder and which do not violate the other provisions of this Agreement. You
further agree to comply fully with all policies and practices of the Company as
are from time to time in effect.
     3. Compensation.
          (a) Your compensation will be at an annual base rate of $220,000
through December 31, 2007 (“Basic Salary”), payable in accordance with the
normal payroll practices of the Company. Your Basic Salary will be reviewed
annually and may be increased subject to the approval of the Board of Directors
of the Company.
          (b) You will also be eligible for a cash bonus under a bonus plan
which is determined annually by the Board of Directors of the Company. Your
proposed bonus payouts at the “Target” and “Goal” levels (as referenced in the
2007 Bonus Plan) under any year’s bonus plan will be set at not less than 30%
and 60%, respectively, of your Basic Salary. In the event that in any year, you
transition to a “Consulting Employee” under Section 8(e) of this Agreement, you
will be paid a pro-rated portion of any annual bonus that is earned in that year
calculated as of the date you transition to a “Consulting Employee.”
          (c) You will be eligible to receive stock awards pursuant to the terms
of plans adopted by the Board of Directors of the Company from time to time.
          (d) Subject to applicable Company policies, you will be reimbursed for
necessary and reasonable business expenses incurred in connection with the
performance of your duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company.
     4. Moving Expenses.
          (a) The Company shall promptly pay directly, or reimburse you for,
reasonable moving expenses associated with your relocation from Lancaster, Ohio
to Clarksville, Tennessee.
          (b) The Company shall promptly pay directly, or reimburse you for, the
rent payments due through July 31, 2007, which is the remainder of the current
lease term for your apartment residence in Lancaster, Ohio.

- 2 -



--------------------------------------------------------------------------------



 



     4. Fringe Benefits. You will be entitled to receive employee benefits and
participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other management employees in like
positions. This includes a 401(k) and profit sharing plan. It is agreed that the
Company will pay any necessary COBRA payments on your behalf due to any break in
medical coverage for any reason, including pre-existing conditions.
     5. Confidential Information.
          (a) As used throughout this Agreement, the term “Confidential
Information” means any information you acquire during employment by the Company
(including information you conceive, discover or develop) which is not readily
available to the general public and which relates to the business, including
research and development projects, of the Company, its subsidiaries or its
affiliated companies.
          (b) Confidential Information includes, without limitation, information
of a technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company’s contracts with its customers and suppliers, and the Company’s costs
and prices), personnel information (such as the identities, duties, customer
contacts, and skills of the Company’s employees) and other financial information
relating to the Company and its customers (including credit terms, methods of
conducting business, computer systems, computer software, personnel data, and
strategic marketing, sales or other business plans). Confidential Information
may or may not be patentable.
          (c) Confidential Information does not include information which you
learned prior to employment with the Company from sources other than the
Company, information you develop after employment from sources other than the
Company’s Confidential Information or information which is readily available to
persons with equivalent skills, training and experience in the same fields or
fields of endeavor as you. You must presume that all information that is
disclosed or made accessible to you during employment by the Company is
Confidential Information if you have a reasonable basis to believe the
information is Confidential Information or if you have notice that the Company
treats the information as Confidential Information.
          (d) Except in conducting the Company’s business, you shall not at any
time, either during or following your employment with the Company, make use of,
or disclose to any other person or entity, any Confidential Information unless
(i) the specific information becomes public from a source other than you or
another person or entity that owes a duty of confidentiality to the Company and
(ii) twelve months have passed since the specific information became public.
However, you may discuss Confidential Information with employees of the Company
when necessary to perform your duties to the Company. Notwithstanding the
foregoing, if you are ordered by a court of competent jurisdiction to disclose
Confidential Information, you will officially advise the Court that you are
under a duty of confidentiality to the Company hereunder, take reasonable steps
to delay disclosure until the Company may be heard by the Court, give the
Company prompt notice of such Court order, and if ordered to

- 3 -



--------------------------------------------------------------------------------



 



disclose such Confidential Information you shall seek to do so under seal or in
camera or in such other manner as reasonably designed to restrict the public
disclosure and maintain the maximum confidentiality of such Confidential
Information.
          (e) Upon Employment Separation, you shall deliver to the Company all
originals, copies, notes, documents, computer data bases, disks, and CDs, or
records of any kind that reflect or relate to any Confidential Information. As
used herein, the term “notes” means written or printed words, symbols, pictures,
numbers or formulae. As used throughout this Agreement, the term “Employment
Separation” means the separation from and/or termination of your employment with
the Company, including termination of your position as a “Consulting Employee”
under Section 8(e), regardless of the time, manner or cause of such separation
or termination.
     6. Inventions.
          (a) As used throughout this Agreement, the term “Inventions” means any
inventions, improvements, designs, plans, discoveries or innovations of a
technical or business nature, whether patentable or not, relating in any way to
the Company’s business or contemplated business if the Invention is conceived or
reduced to practice by you during your employment by the Company. Inventions
includes all data, records, physical embodiments and intellectual property
pertaining thereto. Inventions reduced to practice within one year following
Employment Separation shall be presumed to have been conceived during
employment.
          (b) Inventions are the Company’s exclusive property and shall be
promptly disclosed and assigned to the Company without additional compensation
of any kind. If requested by the Company, you, your heirs, your executors, your
administrators or legal representative will provide any information, documents,
testimony or other assistance needed for the Company to acquire, maintain,
perfect or exercise any form of legal protection that the Company desires in
connection with an Invention.
          (c) Upon Employment Separation, you shall deliver to the Company all
copies of and all notes with respect to all documents or records of any kind
that relate to any Inventions.
     7. Noncompetition and Nonsolicitation.
          (a) By entering into this Agreement, you acknowledge that the
Confidential Information has been and will be developed and acquired by the
Company by means of substantial expense and effort, that the Confidential
Information is a valuable asset of the Company’s business, that the disclosure
of the Confidential Information to any of the Company’s competitors would cause
substantial and irreparable injury to the Company’s business, and that any
customers of the Company developed by you or others during your employment are
developed on behalf of the Company. You further acknowledge that you have been
provided with access to Confidential Information, including Confidential
Information concerning the Company’s major customers, and its technical,
marketing and business plans, disclosure or misuse of which would irreparably
injure the Company.

- 4 -



--------------------------------------------------------------------------------



 



          (b) In exchange for the consideration specified in Section 1 of this
Agreement — the adequacy of which you expressly acknowledge — you agree that
during your employment by the Company and, except as otherwise provided in
Section 8(e) hereof, for a period of six (6) months following Employment
Separation, you shall not, directly or indirectly, as an owner, shareholder,
officer, employee, manager, consultant, independent contractor, or otherwise:
          (i) Attempt to recruit or hire, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries or
affiliates, with any person who is an employee, customer or supplier of the
Company, it subsidiaries or affiliates;
          (ii) Contact any employee of the Company for the purpose of discussing
or suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business of recruiting employees, executives or officers; or
          (iii) Own, manage, operate, join, control, be employed by, consult
with or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company; provided, however, that your
“beneficial ownership,” either individually or as a member of a “group” as such
terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than two percent (2%) of the voting stock of any publicly held corporation,
shall not be a violation of this Agreement.
     8. Termination of Employment.
          (a) Termination Upon Death or Disability. Your employment will
terminate automatically upon your death. The Company will be entitled to
terminate your employment because of your disability upon 30 days written
notice. “Disability” will mean “total disability” as defined in the Company’s
long term disability plan or any successor thereto. In the event of a
termination under this Section 8(a), the Company will pay you only the earned
but unpaid portion of your Basic Salary through the termination date.
          (b) Termination by Company for Cause. An Employment Separation for
Cause, will occur upon a determination by the Company that “Cause” exists for
your termination and the Company serves you written notice of such termination.
As used in this Agreement, the term “Cause” shall refer only to any one or more
of the following grounds:
          (i) Commission of an act of dishonesty involving the Company, its
business or property, including, but not limited to, misappropriation of funds
or any property of the Company;

- 5 -



--------------------------------------------------------------------------------



 



          (ii) Engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;
          (iii) Willful and continued failure substantially to perform your
duties under this Agreement (other than as a result of physical or mental
illness or injury), after the Board of Directors of the Company delivers to you
a written demand for substantial performance that specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties;
          (iv) Illegal conduct or gross misconduct that is willful and results
in material and demonstrable damage to the business or reputation of the
Company;
          (v) The clear violation of any of the material terms and conditions of
this Agreement or any other written agreement or agreements you may from time to
time have with the Company;
          (vi) The clear violation of the Company’s code of business conduct or
the clear violation of any other rules of behavior as may be provided in any
employee handbook which would be grounds for dismissal of any employee of the
Company; or
          (vii) Commission of a crime which is a felony, a misdemeanor involving
an act of moral turpitude, or a misdemeanor committed in connection with your
employment by the Company which causes the Company a substantial detriment.
          No act or failure to act shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act
or failure to act that is based upon authority given pursuant to a resolution
duly adopted by the Board of Directors, or the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company.
          In the event of a termination under this Section 8(b), the Company
will pay you only the earned but unpaid portion of your Basic Salary through the
termination date.
          Following a termination for Cause by the Company, if you desire to
contest such determination, your sole remedy will be to submit the Company’s
determination of Cause to arbitration in Columbus, Ohio before a single
arbitrator under the commercial arbitration rules of the American Arbitration
Association. If the arbitrator determines that the termination was other than
for Cause, the Company’s sole liability to you will be the amount that would be
payable to you under Section 8(d) of this Agreement for a termination of your
employment by the Company without Cause. Each party will bear his or its own
expenses of the arbitration.

- 6 -



--------------------------------------------------------------------------------



 



          (c) Termination by You. In the event of an Employment Separation as a
result of a termination by you for any reason, you must provide the Company with
at least 14 days advance written notice and continue working for the Company
during the 14-day notice period, but only if the Company so desires to continue
your employment and to compensate you during such period.
          In the event of such termination under this Section, the Company will
pay you the earned but unpaid portion of your Basic Salary through the
termination date.
          (d) Termination by Company Without Cause. In the event of an
Employment Separation as a result of termination by the Company without Cause,
the Company will pay you the earned but unpaid portion of your Basic Salary
through the termination date and will continue to pay you your Basic Salary for
an additional six (6) months; provided, however, any such payments will
immediately end if (i) you are in violation of any of your obligations under
this Agreement, including Sections 5, 6 and/or 7; or (ii) the Company, after
your termination, learns of any facts about your job performance or conduct that
would have given the Company Cause, as defined in Section 8(b), to terminate
your employment.
          (e) Change of Status to a Consulting Employee; Consulting and
Noncompetition Consideration. As additional compensation for your agreement to
provide services under this Agreement, you agree to resign your position as an
officer of the Company and change your status to a consulting employee
(“Consulting Employee”) not earlier than June 25, 2009 and not later than
August 25, 2012. You will be compensated as a Consulting Employee according to
the terms set forth below:
          (i) Extension of Noncompetition Period. The noncompetition and
nonsolicitation period described in Section 7(b) above shall be extended to a
period of five years following the date you become a Consulting Employee (the
“Consulting Noncompetition Period”). After the Consulting Noncompetition Period
ends, you will no longer be bound by the noncompetition and nonsolicitation
provisions of Section 7(b).
          (ii) Consulting Employee Payment. In consideration of your agreement
to consult to the Company as reasonably requested during the Consulting
Noncompetition Period, $252,000 shall be payable in accordance with the normal
payroll practices of the Company (the “Consulting Employee Payment”), except as
otherwise provided, according to the following schedule:
     - $102,000 during your first year as a Consulting Employee, provided that
(a) you will receive no payments during the first six months following the date
on which you become a Consulting Employee; (b) an initial payment of $52,000
will occur six months and one day after the date on which you become a
Consulting Employee and (c) the remaining $50,000 will be paid in accordance
with the normal payroll practices of the Company;
     - $75,000 during your second year as a Consulting Employee; and

- 7 -



--------------------------------------------------------------------------------



 



     - $25,000 during your third, fourth and fifth years as a Consulting
Employee.
          (iii) Stock Options. As a Consulting Employee, any of your restricted
stock and stock options shall continue to vest and be exercisable according to
the terms of the applicable plan.
          (iv) Benefits. For purposes of the employee benefits that you were
receiving from the Company immediately prior to your becoming a Consulting
Employee, you will retain “employee” status and will be entitled to receive such
benefits and participate in any employee benefit plans, in accordance with their
terms as from time to time amended, that the Company maintains during the
Consulting Noncompetition Period and which are made generally available to all
other management employees in like positions, provided that your continued
participation is possible under the general terms and provisions of such plans.
In the event that your participation in any such plan is barred, the Company
shall arrange to provide you, on an after-tax basis, with benefits substantially
similar to those which you were otherwise entitled to receive under such plans
for such period.
          (v) Termination for Cause; Material Breach of Non-Competition
Agreement. Notwithstanding the foregoing, in the event that you are terminated
for Cause by the Company during the Consulting Noncompetition Period, as “Cause”
is defined above in Section 8(b), or you have materially breached the
non-competition agreement set forth in Section 7(b) of this Agreement, such
termination or material breach shall cause and constitute a forfeiture of any
remaining unpaid installments of the Consulting Employee Payment effective as of
the first date of such breach.
          (vi) Death or Disability. Notwithstanding the provisions of subsection
(ii) hereof, but subject to subsection (v) hereof, in the event of your death or
Disability during the Consulting Noncompetition Period, the Company shall pay to
your estate or heirs, within 90 days after your death, the Consulting Employee
Payment less any installments already paid to you thereon under subsection
(b) hereof.
          (f) The noncompetition periods described in Section 8 of this
Agreement shall be suspended while you engage in any activities in breach of
this Agreement. In the event that a court grants injunctive relief to the
Company for your failure to comply with Section 8, the noncompetition period
shall begin again on the date such injunctive relief is granted.
          (g) Nothing contained in this Section 8 shall be construed as limiting
your obligations under Sections 5, 6 or 7 of this Agreement concerning
Confidential Information, Inventions, or Noncompetition and Nonsolicitation.
          (h) Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
you to incur any additional tax or interest under Internal Revenue Code
Section 409A or any guidance promulgated thereunder (“Code Section 409A”), the
Company shall, after consulting with you and receiving your approval (which
shall not be unreasonably withheld), reform such provision

- 8 -



--------------------------------------------------------------------------------



 




in such a manner as shall not cause you to incur any such tax or interest, for
example, by providing that any payments upon Employment Separation shall not be
made until the earlier of (i) the date which is six months after Employment
Separation, (ii) the date of your death, or (iii) any earlier date that does not
result in such additional tax or interest under Code Section 409A.
     9. Remedies; Venue; Process.
          (a) You hereby acknowledge and agree that the Confidential Information
disclosed to you prior to and during the term of this Agreement is of a special,
unique and extraordinary character, and that any breach of this Agreement will
cause the Company irreparable injury and damage, and consequently the Company
shall be entitled, in addition to all other legal and equitable remedies
available to it, to injunctive and any other equitable relief to prevent or
cease a breach of Sections 5, 6 or 7 of this Agreement without further proof of
harm and entitlement; that the terms of this Agreement, if enforced by the
Company, will not unduly impair your ability to earn a living or pursue your
vocation; and further, that the Company may cease paying any compensation and
benefits under Section 8 if you fail to comply with this Agreement, without
restricting the Company from other legal and equitable remedies. The parties
agree that the prevailing party in litigation concerning a breach of this
Agreement shall be entitled to all costs and expenses (including reasonable
legal fees and expenses) which it incurs in successfully enforcing this
Agreement and in prosecuting or defending any litigation (including appellate
proceedings) concerning a breach of this Agreement.
          (b) Except for actions brought under Section 8(b) of this Agreement,
the parties agree that jurisdiction and venue in any action brought pursuant to
this Agreement to enforce its terms or otherwise with respect to the
relationships between the parties shall properly lie in the Court of Common
Pleas of Athens County, Ohio. Such jurisdiction and venue is exclusive, except
that the Company may bring suit in any jurisdiction and venue where jurisdiction
and venue would otherwise be proper if you may have breached Sections 5, 6 or 7
of this Agreement. The parties further agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by statute or rule of
court.
     10. Exit Interview. Prior to Employment Separation, you shall attend an
exit interview if desired by the Company and shall, in any event, inform the
Company at the earliest possible time of the identity of your future employer
and of the nature of your future employment.
     11. No Waiver. Any failure by the Company to enforce any provision of this
Agreement shall not in any way affect the Company’s right to enforce such
provision or any other provision at a later time.

- 9 -



--------------------------------------------------------------------------------



 



     12. Saving. If any provision of this Agreement is later found to be
completely or partially unenforceable, the remaining part of that provision of
any other provision of this Agreement shall still be valid and shall not in any
way be affected by the finding. Moreover, if any provision is for any reason
held to be unreasonably broad as to time, duration, geographical scope, activity
or subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.
     13. No Limitation. You acknowledge that your employment by the Company may
be terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement. This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.
     14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.
     15. Final Agreement. This Agreement replaces any existing agreement between
you and the Company relating to the same subject matter and may be modified only
by an agreement in writing signed by both you and a duly authorized
representative of the Company.
     16. Further Acknowledgments. YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A COPY
OF THIS AGREEMENT, THAT YOU HAVE READ AND UNDERSTOOD THIS AGREEMENT, THAT YOU
UNDERSTAND THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED INTO
THIS AGREEMENT VOLUNTARILY.

            ROCKY BRANDS, INC.
      By:        /s/ Mike Brooks         Mike Brooks        Chief Executive
Officer     

            EXECUTIVE:
                /s/ Thomas R. Morrison       Thomas R. Morrison           

- 10 -